DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 24 January 2022 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 24 January 2022, claims 1, 13, and 19 have been amended; claim 7 was previously canceled.
Claims 1-6 and 8-20 are pending.
Claims 1-6 and 8-20 are rejected.
Response to Arguments
On pages 10-14, Applicants argue in substance that cited prior art “Ra” fails to disclose ’ pending session message corresponding to a pending session management request that previously needs to be synchronized to the UE, the pending session management request includes modified context information corresponding to a communication link between the UE and a network” as recited in claim 1.
Examiner disagrees. 
As recited in the Office action, Ra discloses:
corresponding to a pending session management request that previously needs to be synchronized to the UE, the pending session management request includes modified context information corresponding to a communication link between the UE and a network (fig. 27; para. 528, the UE finding itself outside of the suspension validity area boundary and performingn a tracking area update; para. 542, 543, the old MME 103b provides the suspended UE context and optinoally the containers to the new MME 103d as part of ‘UE context response’, which has to be extended to accompodate the newly proposed optional containers related to the previously suspended RRC connection; para. 547, the new MME 103d provides the new eNB 102b with the TAU accept as well as the newly proposed optional containers received from the old MME; a Bearer setup request may also optionally be issued by the new MME to the new eNB requiring it to setup a user plane data bearer for the UE; para. 549, the eNB deducing the new differential reconfiguration that needs to be issued to the UE; para. 553, the UE reusing the suspended configuration along with the differential updates).
Ra discloses a context response that has to be extended to include optional containers related to the previously suspended RRC connection, which is used by the eNB and UE to identify the differntial updates..
Ra thus discloses the aforementioned claim limitation, especially the modified context information..
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rayavarapu et al (US Pub. 2013/0039287), hereinafter “Ra”.
Regarding claim 1, Ra discloses a session management method (fig. 27, steps 9-13; para. 528), comprising: 
receiving, by a first control plane network element (fig. 27, new MME 103d), a user equipment (UE) context response message from a second control plane network element (fig. 27, old MME 103b), wherein the UE context response message carries a first session message, and the first session message is a pending session message (fig. 27, step 9, UE Context Response from Old MME to New MME; para. 46-49, suspension in relation to an RRC connection means storing a context relating to the RRC connection and releasing the air interface while being able to receive paging and/or notification of downlink data; para. 276, a valid suspended RRC context is one which may potentially be freed from suspension without the need to establish a new RRC connection; para. 542, 543, the old MME provides the suspended UE context and optionally the containers to the new MME as part of ‘UE context response’) corresponding to a pending session management request that previously needs to be synchronized to the UE, the pending session management request includes modified context information corresponding to a communication link between the UE and a network (fig. 27; para. 528, the UE finding itself outside of the suspension validity area boundary and performingn a tracking area update; para. 542, 543, the old MME 103b provides the suspended UE context and optinoally the containers to the new MME 103d as part of ‘UE context response’, which has to be extended to accompodate the newly proposed optional containers related to the previously suspended RRC connection; para. 547, the new MME 103d provides the new eNB 102b with the TAU accept as well as the newly proposed optional containers received from the old MME; a Bearer setup request may also optionally be issued by the new MME to the new eNB requiring it to setup a user plane data bearer for the UE; para. 549, the eNB deducing the new differential reconfiguration that needs to be issued to the UE; para. 553, the UE reusing the suspended configuration along with the differential updates); and 
sending, by the first control plane network element, a second session message to user equipment according to the UE context response message (fig. 27, steps 13, 15; para. 547, 549, the new MME provides the TAU accept to the new eNB and then UE), including:
determining, by the first control plane network element based on communication link bearer status information of the user equipment that is obtained in advance, a communication link that is in an active state (fig. 27, steps 3-5, establishing RRC connection; para. 531-533, establising the Signaling Radio Bearer (SRB1); fig. 27, steps 5-6, TAU request from UE to new eNB to new MME; para. 533, 535, initial Non-Access Stratum (NAS) message carrying TAU message from UE to new MME via new eNB; fig. 27, steps 13, 15, TAU accept; para. 547, 549, a Bearer setup request may also optionally be issued by the new MME to the new eNB requiring it to setup a user plane data bearer for the UE; new MME sends TAU accept to new eNB); and 
sending, by the first control plane network element to the user equipment, the second session message corresponding to the communication link in the active state (fig. 27, steps 13, 15, TAU accept; para. 547, 549, new MME sends TAU accept to new eNB),
wherein the first control plane network element is a control plane network element to which the user equipment is newly connected (fig. 27, new MME 103d), and the second control plane network element is a source control plane network element of the user equipment (fig. 27, old MME 103b; para. 528, the UE performing a tracking area update, i.e., involving old MME providing context information to the new MME).

Regarding claim 2, Ra further discloses wherein the first session message is the same as the second session message; or the second session message is generated based on the first session message (fig. 27, steps 9, 13, 15; para. 542, 547, 549). 

Regarding claim 3, Ra further discloses wherein the second session message is a session management message (fig. 27, step 13, 15, TAU accept; para. 547, 549); and 
the sending, by the first control plane network element, the second session message to user equipment according to the UE context response message comprises: 


Regarding claim 4, Ra further discloses wherein the second session message is a session management message (fig. 27, steps 13, 15, TAU accept; para. 547, 549); and 
the sending, by the first control plane network element, the second session message to user equipment according to the UE context response message comprises: 
sending, by the first control plane network element, a location update accept message to the user equipment according to the first session message, wherein the location update accept message carries the session management message (fig. 27, TAU accept; para. 547, 549). 

Regarding claim 5, Ra further discloses wherein the second session message is a session management message (fig. 27, steps 13, 15, TAU accept; para. 547, 549); and 
the sending, by the first control plane network element, the second session message to user equipment according to the UE context response message comprises: 
sending, by the first control plane network element according to the first session message, a context setup request message to an access network element accessed by the user equipment, wherein the context setup request message carries the session management message (fig. 27, steps 13, 15, TAU accept; para. 547, 549). 

Regarding claim 6, Ra further discloses wherein the second session message is a session management message (fig. 27, steps 13, 15, TAU accept; para. 547, 549); and 

sending, by the first control plane network element, a PDU session update response message to the user equipment according to the first session message, wherein the PDU session update response message carries the session management message (fig. 27, steps 13, 15, TAU accept; para. 547, 549). 

Regarding claim 8, Ra further discloses wherein before the receiving, by a first control plane network element, a UE context response message from a second control plane network element, the method further comprises: 
receiving, by the first control plane network element, a location update request message from the user equipment, wherein the location update request message carries information used to derive an address of the second control plane network element (fig. 27, steps 5, 6, TAU Request; para. 533-538). 

Regarding claim 9, Ra further discloses wherein before the receiving, by the first control plane network element, the UE context response message from the second control plane network element, the method further comprises: 
receiving, by the first control plane network element, a PDU session relocation request message from the MM network element, wherein the PDU session relocation request message carries information used to derive an address of the second control plane network element (fig. 27, steps 5, 6, TAU Request; para. 533-538). 

Regarding claim 10, Ra further discloses wherein before the receiving, by the first control plane network element, the UE context response message from the second control plane network element, the method further comprises: 


Regarding claim 11, Ra further discloses wherein the receiving, by the first control plane network element, the UE context response message from the second control plane network element comprises: 
sending, by the first control plane network element, a UE context request message to the second control plane network element (fig. 27, step 7, UE Context Request; para. 539); and 
receiving, by the first control plane network element, the UE context response message from the second control plane network element according to the UE context request message (fig. 27, step 9, UE Context Response; para. 542). 

Regarding claim 12, Ra further discloses wherein the first control plane network element is a target session management (SM) network element (fig. 27, new MME), the second control plane network element is a source SM network element (fig. 27, old MME), and the UE context response message is an SM context response message (fig. 27, step 9, UE Context Response). 

Claim 13 recites a session management network element corresponding to the first control plane network element of claim 1, and is thus similarly rejected.

Claims 14-18 recite substantially identical subject matter as claims 2-6, respectively, and are thus similarly rejected.

Regarding claim 19, Ra discloses a communication system (fig. 27), comprising: 
a first control plane network element and a second control plane network element (fig. 27, new MME, old MME), wherein 
the first control plane network element is configured to receive a user equipment (UE) context response message from the second control plane network element, wherein the UE context response message carries a first session message, and the first session message is a pending session message corresponding to a pending session management request that previously needs to be synchronized to the UE, the pending session management request includes modified context information corresponding to a communication link between the UE and a network (fig. 27; para. 528, 542, 543, 547, 549, 553); and send a second session message to user equipment according to the UE context response message (fig. 27; para. 46-49, 276, 542, 543) ; and 
the second control plane network element is configured to send the UE context response message (fig. 27; para. 547, 549), including substantially identical subject matter as recited in claim 1, and is thus similarly rejected. 

Regarding claim 20, Ra further discloses further comprises: the user equipment, configured to receive the second session message from the first control plane network element (fig. 27, UE 101, steps 13, 15; para. 547, 549).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571) 270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468